Title: To Thomas Jefferson from William Short, 29 June 1792
From: Short, William
To: Jefferson, Thomas



Dear Sir
The Hague June 29. 1792

I had the honor of writing to you from hence for the first time on the 25th. inst.—my letter was forwarded to London to go by the packet. This is intended as a duplicate of the part of my last relative to the objection made by their High Mightinesses to the style of my letter of credence. I accordingly inclose you a second copy of the resolution they came to on that subject the 20th. inst—which will explain the circumstance.
I repeat here what I then did myself the honor to mention to you, for greater security, having already experienced the uncertainty arising from the want of repetition in letters which are to cross the sea.
I informed you that your letter of Jany. 23. did not get to my hands until the 7th. of May—brought from London by M. Morris—that until then I did not know whether I was first to go to Madrid or come here and accordingly was not able until then to begin the preparations for my journey. These circumstances were more fully communicated to you also in my letters from Paris No. 100 and 101. In my last I added by what means my departure from Paris had been retarded seven days longer than I had expected, viz. until the 2d. inst. and by what accident I had been forced after setting out with the intention of passing through Valenciennes to change my route and pass through England—which prevented my arrival here until the 15th. I mentioned also that the two following days being days of vacation I did not deliver my letter of credence until the 18th. and added the agreable manner in which I had been recieved, particularly by the Grand Pensionary at present the most influential person in the Republic. I explained also the difficulty on account of the letter of credence not giving the usual title to their High Mightinesses, and the manner in which it was passed over for the present, as appears by their resolution of the 20th. of which I then inclosed you also a copy. Being fully convinced that the President would have no objection to adding the title which is used by other nations, I found no difficulty in accepting the resolution communicated to me in the accustomed manner by the Agent of their H.M. and promising the Greffier that I would ask for a new letter with the addition desired.
After an interruption in the post of France, which together with the partial intelligence recieved from that country by express, had caused much anxiety to all its well wishers, information that may be relied on has been at length recieved of the late disgraceful and alarming crisis  which has existed at Paris—the supplement to the Leyden gazette of this date containing a very clear and full account of all that is as yet known here, I cannot do better than inclose it, referring you to it, and informing you that you may fully rely on it. This is by way of precaution only, not doubting that you will be more early, and much more satisfactorily informed of whatever passes in France by the American Minister there.
A private letter which I have just recieved from Paris, which has been forwarded by an indirect way, contains an account perfectly similar to that which you willl find in the supplement abovementioned. It incloses also a copy of M. de la fayette’s letter therein alluded to, which is uniform throughout the whole, and informs me that the honest part of Paris, really friends to the Monarchy and constitutional liberty, have had their desponding hopes much revived by M. de la fayette’s thus declaring himself and holding out a prospect of support to those who are fatigued by the insupportable tyranny of the present domineering faction. Should M. de la fayette persevere in this line, and in future keep a posture which should exclude all idea of indecision—and present a conduct as vigorous and as firm as his intentions are pure and patriotic, he will recover much of the opinion which he has lost with some of his countrymen. It is much to be feared however that in this stage of the business no effort of his can suffice to counteract the consequences to be at present apprehended from foreign war and internal disorganisation.
The State of Poland is equally precarious, although the inhabitants are almost unanimous in favor of their new constitution. Abandoned by the court of Berlin and nothing to hope from that of Vienna, that country must necessarily submit in the end to the oppressive arm of Russia. Notwithstanding the government keeps up a shew of resistance; there is an opinion here, which I believe well founded, that to avoid the public misfortunes and private sufferings by which they would be led to that result in the case of an useless resistance, that they will endeavour first to modify the proposals of Russia by negotiation, and should that fail, submit unconditionally.
Having not yet had the honor of recieving any letter from you since that of Jan. 23. I begin to be uneasy as to the fate of that which you then announced there. I am waiting for it with some degree of anxiety lest it may have miscarried altogether in the way, the present length of the delay giving grounds for such an apprehension. I have the honor to remain most respectfully Dear Sir, your obedient & humble servant

W Short


